      Case 4:19-cr-00116-RSB-CLR Document 2 Filed 08/07/19 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF GEORGIA
                            SAVANNAH DIVISION                                  _ ^ ^.
                                                           CR419-0n6
UNITED STATES OF AMERICA                  )   INDICTMENT NO.
                                          )
             V.                           )   21 U.S.C.§ 841(a)(1)
                                          )   Distribution of a Controlled
RICHARD BRITTON                           )   Substance (Cocaine Base)


                         PENALTY CERTIFICATION


      The undersigned Assistant United States Attorney hereby certifies that the

maximum penalties for the offenses charged in the Indictment are as follows:

   Counts 1 - 10: Distribution of a Controlled Substance (Cocaine Base)
                  21 U.S.C.§ 841(a)(1)
                  For each count:


                         Not more than twenty (20) years of imprisonment
                         Not more than a $1,000,000 fine
                         Not less than three (3) years of supervised release
                         $100 special assessment


                                      Respectfully submitted,

                                      BOBBY L. CHRISTINE
                                      UNITED-STATES ATTORNEY



                                      Jennifer
                                      Assistant United States Attorney
